NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0254n.06
                               Filed: April 4, 2005

                                            No. 04-3174

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


RONALD MOORE,                                           )
                                                        )
        Plaintiff - Appellant,                          )
                                                        )   ON APPEAL FROM THE
v.                                                      )   UNITED STATES DISTRICT
                                                        )   COURT FOR THE SOUTHERN
FAIRFIELD COUNTY SHERIFF; DAVE                          )   DISTRICT OF OHIO
PHALEN; FAIRFIELD COUNTY, OHIO;                         )
FAIRFIELD COUNTY BOARD OF                               )
COUNTY COMMISSIONERS,                                   )
                                                        )
        Defendants - Appellees.                         )


Before: Boggs, Chief Judge, Cook and Bright*, Circuit Judges.

        PER CURIAM. Ronald Moore, appellant, filed suit against Fairfield County Sheriff’s

Department, Fairfield County Sheriff Dave Phelan, Fairfield County and the Board of

Commissioners of Fairfield County (collectively Fairfield), alleging they violated the Fair Labor

Standards Act by failing to pay him for compensatory time and overtime. The United States District

Judge1 granted summary judgment to Fairfield, determining that Moore’s claims were time-barred

and equitable tolling does not apply. Moore v. Fairfield County Sheriff’s Dep’t, et al., No. C-2-02-

748 (S.D. Ohio Jan. 6, 2004).


        *
         The Honorable Myron H. Bright, Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.
        1
            The Honorable George C. Smith, United States District Judge for the Southern District of
Ohio.
No. 04-3174
Moore v. Fairfield County Sheriff, et al.
Page 2

        Moore appeals, contending that the district court erred in considering Fairfield’s late

summary judgment motion and response memorandum and in considering Fairfield’s exhibits.

Moore also argues the district court erred in granting Fairfield summary judgment and determining

Moore’s claims were time-barred and equitable tolling does not apply.

        We review the district court’s decision with respect to Fairfield’s excusable neglect in filing

a late motion for summary judgment and response memorandum for abuse of discretion. See Allen

v. Murph, 194 F.3d 722, 724 (6th Cir. 1999). We review the grant of summary judgment de novo

and affirm if the evidence, viewed in the light most favorable to the nonmoving party, shows no

genuine issue of material fact and the moving party is entitled to judgment as a matter of law. See

Rannals v. Diamond Jo Casino, 265 F.3d 442, 447 (6th Cir. 2001), cert. denied, 534 U.S. 1132

(2002); Fed. R. Civ. P. 56(c).

        After carefully reviewing this case, we conclude the district court thoroughly analyzed the

issues and properly applied the law. The district court has written a comprehensive, well-reasoned

opinion covering all issues presented on this appeal, with which we agree.

        The district court noted that it had previously granted Fairfield’s motion for leave to enlarge

the time period for filing, because Fairfield’s late “filing was a result of excusable neglect.” The

district court then denied Moore’s motion to strike. After carefully reviewing the record, we

conclude that the district court did not abuse its discretion in determining Fairfield’s late “filing was

a result of excusable neglect.”

        The district court granted Fairfield’s motion for summary judgment, relying on this court’s

decision in Archer v. Sullivan County, Nos. 95-5214, 95-5215, 1997 WL 720406 at *2 (6th Cir.
No. 04-3174
Moore v. Fairfield County Sheriff, et al.
Page 3

Nov. 14, 1997). The district court properly determined that Moore “is in the same position as the

plaintiffs in Archer” and Moore, “like the plaintiffs in Archer, . . . is time-barred from asserting

claims for compensatory time worked in excess of 480 hours.” The district court noted that Fairfield

had “already compensated [Moore] for 562 compensatory hours, in excess of the 480 hours that he

could demand in the complaint.” We affirm.

       Finally, the district court properly and thoroughly addressed the five equitable tolling factors

in determining that equitable tolling does not apply to this case.

       Accordingly, we affirm on the basis of the district court’s opinion.